339 F.2d 214
Jearry D. ANDERSON, Appellant,v.M. Wayne STOFFLE and Milton H. Finger, d/b/a Stoffle & Finger, Architects, et al., Appellees.
No. 21472.
United States Court of Appeals Fifth Circuit.
December 3, 1964.

Irwin L. Tunis, New Orleans, La., for appellant.
Ralph L. Kaskell, Jr., Deutsch, Kerrigan & Stiles, New Orleans, La., for appellees, John F. Tooley, Jr., New Orleans, La., of counsel.
Before TUTTLE, Chief Judge, and JONES and ANDERSON,* Circuit Judges.
PER CURIAM.


1
The appellant brought an action in a federal district court seeking damages for personal injuries and claiming negligence of the appellees. Federal jurisdiction was based on diversity of citizenship. The appellees denied that the requisite diversity of citizenship existed. The court tried the jurisdictional issue and, finding for the appellees, dismissed the action. From the judgment of dismissal this appeal was taken.


2
The burden of proving jurisdictional facts rests on the plaintiff, whether the issue is raised by motion or answer, or on the court's own initiative. Birmingham Post Co. v. Brown, 5th Cir. 1955, 217 F.2d 127. The district court held that the evidence failed to establish diversity. The finding is not clearly erroneous. The judgment is


3
Affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation